Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/15/2020 has been entered.

3.	Claims 1, 5, 8, 10 and 12-16 have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 12/16/2019.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1).	Claims 1, 5, 8, 10, 12 and 15-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Cancer Immunology, Immunotherapy, 2012, 61(11): 1917-1927, IDS) in view of Thorpe, et al. (US 2009/0191121, published on July 30, 2009, IDS) and Allison et al. (US 20080069823, published on March 20, 2008, IDS).
	Claims 1, 5, 8, 10, 12 and 15-16 are herein drawn to a method of increasing the immune response to a tumor in an individual, the method comprising: administering a course of therapy by parenteral administration of an effective dose of human annexin V protein wherein the administering is performed by a route that provides for a circulating half-life of at least about 1 hour.
	Yan et al. teach phosphatidylserine (PS) has been shown to induce immune tolerance to self-antigens; PS has be found on the surface of tumor cells; Annexin-V (AnV) is a protein that specifically binds and blocks PS; see entire document, e.g. abstract. Yan et al. teach that blocking PS with AnV could lead to T-cell-mediated tumor immunity and improved tumor-free survival; by expressing PS, neuroblastoma tumor cells masquerade as apoptotic cells, evade immune recognition, and avoid destruction; blocking PS with AnV could be the basis for future clinical immunotherapy applications; see left col. of page 1926.
	Yan et al. do not teach a dose of Annexin V and administration route, and the administering is performed by a route that provides for a circulating half-life of at least about 1 hour.
	However, these deficiencies are remedied by Thorpe, et al. and Allison et al.

	Allison discloses that modified annexin V has a circulating half-life of 2.5 hours or 5 hours; see entire document, e.g. [0063].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Yan et al. and Thorpe et al. for administration of annexin V by a route of a circulating half-life at least about 1 hour, since a circulation half-life of greater than one hour for a modified annexin V, as disclosed by Allison, would have provided sufficient motivation for the administration of the agent with the expectation of a circulating life-time of at least one hour, through routine experimentation and testing.

2).	Claims 1 and 13 remain rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Cancer Immunology, Immunotherapy, 2012, 61(11): 1917-1927, IDS) in view of Thorpe, et al. (US 2009/0191121, published on July 30, 2009, IDS) and Allison et al. (US 20080069823, published on March 20, 2008, IDS) as applied to claims 1, 3-6, 8-12 and 14-16 above, and further in view of Callahan et al. (Journal of Leukocyte Biology, July 1, 2013, vol. 94, no. 1, pages 41-53, IDS).
	Claim 13 is drawn to the method of claim 1, wherein the effective dose is administered in a combination therapy with a second anti-cancer agent, wherein the second anti-cancer agent is an immune checkpoint inhibitor.
	The teachings of Yan et al., Thorpe, et al. and Allison et al. have been set for in the above rejection of claims 1, 3-6, 8-12 and 14-16 under 35 U.S.C. 103.
Yan et al., Thorpe, et al. and Allison et al. do not teach an immune checkpoint inhibitor.
However, this deficiency is remedied by Callahan et al.
	Callahan et al. teach checkpoint-blocking antibodies (e.g. anti-PD-1, anti-PD-L1, anti-CTL1-4 antibodies) for cancer treatment; see entire document, e.g. abstract, Table 1.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat tumor in a subject comprising a combination of annexin V and checkpoint inhibitor. One would have been motivated to do so because Yan et al., Thorpe, et al. and Allison et al. teach a method of treating a tumor in a subject, comprising administering to the subject an annexin V; Callahan et al. teach checkpoint-blocking antibodies (e.g. anti-PD-1, anti-PD-L1, anti-CTL1-4 antibodies) for cancer treatment. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat tumor in a subject comprising a combination of annexin V and checkpoint inhibitor, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both annexin V and checkpoint inhibitor are taught by the prior arts for treating tumor in a subject.

Applicant’s arguments:
Applicants have shown delivery of annexin V protein, including the wild-type human protein, by parenteral administration in a dose that reduces the binding of phosphatidylserine on a cancer cell to immune cells, increases direct or phagocytic killing of the cancer cells. In certain embodiments, delivery by continuous intraperitoneal infusion, e.g. with an osmotic pump, was shown to significantly prolong the circulatory half-life of the annexin protein, as well as increasing the residence half-life of the protein in the tumor. The improvements in continuous steady state delivery of Annexin V, allow successful treatment of cancers

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
In response to applicant's argument that the reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., delivery by continuous intraperitoneal infusion, e.g. with an osmotic pump, was In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
7.	Claim 14 is allowable.  Claims 1, 5, 8, 10, 12-13 and 15-16 are rejected. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642